Citation Nr: 1205862	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1965 to September 1972, February 1973 to March 1975 and from May 1985 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina, denying the claim currently on appeal.  

The issue of entitlement to an increased disability evaluation for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

VA received a written letter from the Veteran in January 2009, expressing his desire to withdraw his claim of entitlement to service connection for hearing loss.  The Board received this request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for hearing loss have been met.  38 C.F.R. § 20.204 (2011).





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran perfected an appeal from a November 2007 rating decision that, in pertinent part, denied the claim of entitlement to service connection for hearing loss.  VA received a written letter from the Veteran in January 2009, indicating his desire to withdraw his appeal as to the issue of entitlement to service connection for hearing loss.  An appeal may be withdrawn in writing at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2011).  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review this issue on appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011).


ORDER

The issue of entitlement to service connection for hearing loss is dismissed.  


REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected low back disability.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was originally granted service connection for a low back disability in a February 2006 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5242, effective as of April 22, 2005.  In January 2007, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied by the RO in a November 2007 rating decision, and in January 2008, VA received a timely notice of disagreement from the Veteran.  The previous denial was confirmed in a December 2008 statement of the case, which the Veteran appealed to the Board in December 2008.  

The record reflects that the Veteran was last afforded a VA examination of the spine in October 2009.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  While the Veteran has not alleged a worsening in his low back disability since his last examination, the Veteran's representative has suggested that the October 2009 examination was inadequate.  Specifically, in a February 2010 statement, it was noted that the October 2009 VA examiner did not indicate whether the claims file was reviewed in conjunction with the examination, and, the examiner did not specify whether range of motion measurements were obtained with a goniometer.  Therefore, in light of the time since the Veteran's last examinations and the assertions of the Veteran's representative, the Board is of the opinion that an additional examination is necessary before appellate review may proceed.  

Furthermore, the most recent treatment record in the claims file from a VA Medical Center (VAMC) is dated February 2009.  Relevant treatment records prepared since this time should be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) must obtain relevant VA Medical Center (VAMC) treatment records prepared since September 2007.  All records that are obtained must be incorporated into the Veteran's claims file.  If no records can be located, this fact, along with the attempts made to locate the records, should be noted in the claims file.  

2.  Upon completion of the above, the Veteran should be afforded a VA examination before an appropriate specialist(s) to determine the current level of disability associated with his service-connected low back disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  The examiner should note that these items were reviewed in the examination report.  The examining physician should perform all necessary tests and studies, and describe in detail all symptomatology associated with this disability, to include any neurologic abnormalities.  The examiner should also note in the examination report the Veteran's lay testimony regarding his symptomatology and how it affects his daily life.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


